Per Curiam:
The judgment and order denying the motion for a new trial should be reversed and a nsw trial ordered, with costs to the appellants to abide the event, unless the plaintiff stipulates to deduct from the amount of the verdict the sum of fifty dollars and interest from the date she received the same, in which event the judgment as so modified and said order should be affirmed, with costs to the respondent. The appeal from the order denying the motionfor reargument should be dismissed, with ten dollars costs: Present — Ingraham, P. J., McLaughlin, Laughlin, Miller and Dowling, JJ. Judgment and order reversed unless plaintiff stipulates, as stated in opinion, in which event judgment and order as modified affirmed, with costs. Settle order on notice.